94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Benjamin Shabazz PEAY, Plaintiff-Appellant,v.Nurse GUITON;  Doctor Lindsey;  Stephen Kaftan, Defendants-Appellees,andGeorge L. McBANE, U.S. Marshal, Defendant.
No. 96-6688.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided Aug. 14, 1996.

Benjamin Shabazz Peay, Appellant Pro Se.
Susan Moore Lewis, COUNTY ATTORNEY'S OFFICE, Greensboro, North Carolina, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.

PER CURIAM

1
Appellant seeks to appeal the district court's orders denying relief on his 42 U.S.C. § 1983 (1988) complaint.  We have reviewed the record and the district court's orders and opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Peay v. Guiton, No. CA-94-520-2 (M.D.N.C. July 6, 1995;  Mar. 29, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED